UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K (Amendment No. ) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):August 3, 2009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact Name of Registrant as Specified in its Charter) Utah 000-50009 87-0285238 (State or other jurisdiction of incorporation) Commission File Number) (IRS Employer Identification Number) 1201Dove Street, Suite 585, Newport Beach, California (Address of principal executive offices) (Zip code) (949) 721-8272 (Registrant’s telephone number, including area code) N/A (Former name of former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of directors or certain officers; election of directors; appointment of certain officers; compensatory arrangements of certain officers. On August 3, 2009 Geri Plotzke was appointed Interim President of Medex Healthcare, Inc., (“Medex”), the Company’s wholly-owned subsidiary.Ms. Plotzke will serve as President of Medex on an interim basis while the Company seeks to replace former Medex President, Doug Hikawa, who is no longer with Medex.Ms. Plotzke has been employed with Medex since 2003.Following is a brief description of Ms. Plotzke business experience and background. Ms. Plotzke has served as the Vice President of Managed Care Services of Medex since October 2006.Prior to that, she served as the Director of Managed Care Services of Medex from 2003 to October 2006.Ms. Plotzke has over 17 years experience in the workers’ compensation and healthcare industries.Ms.
